Citation Nr: 1116180	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus, type II (diabetes). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Milwaukee, Wisconsin, which denied service connection for peripheral neuropathy of the bilateral feet. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy was caused or aggravated by diabetes, manifested within one year of service separation, or was directly incurred in or aggravated by active service. 


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral feet was not caused or aggravated by diabetes, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a November 2007 letter informed the Veteran of what was required to establish a claim for service connection on both a direct and secondary basis, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with appropriate examinations in December 2007 and April 2009.  The Board finds that the VA examinations obtained in this case are adequate for the purpose of making a decision this claim.  In this regard, the examiners reviewed the claims file and medical records therein, conducted a thorough examination, to include performing indicated tests and studies, and supported their opinions with complete rationales based on the evidence of record and the clinical findings on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the bilateral feet, claimed as a burning sensation of the feet, which he argues was caused or aggravated by his service-connected diabetes.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, to include peripheral neuropathy, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran argues that his burning sensation of the feet, which has been diagnosed as peripheral neuropathy, was caused or aggravated by his service-connected diabetes.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board acknowledges the Veteran's contention that his peripheral neuropathy was caused or aggravated by his service-connected diabetes.  However, while the Veteran is competent to testify as to the nature and history of his symptoms, the Board finds that whether there is a causal relationship between the Veteran's peripheral neuropathy and diabetes is a determination too complex to be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, it is a determination that is medical in nature and any opinion on this issue must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Here, because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that his peripheral neuropathy was caused or aggravated by his diabetes is not competent evidence and therefore will not be considered by the Board.  See id. at 470-71 (holding that a claimant's incompetent testimony must be excluded from consideration); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence of record shows that the Veteran established care at the Milwaukee VA Medical Center (VAMC) in September 2003, and was diagnosed with diabetes for the first time during this initial visit.  The Veteran also reported experiencing a burning sensation of both feet which began in March 2003.  The Veteran stated that a pain specialist outside VA could not determine the cause.  The Veteran was diagnosed with a burning sensation of the feet which "may be related" to his diabetes. 

A December 2003 VA EMG study showed mild neuropathy at the wrist which was possibly related to carpal tunnel syndrome but not a more widespread neuropathy associated with diabetes.  The treating provider found that the Veteran's burning sensation of the feet suggested small fiber involvement which could not be assessed by a conventional EMG study.

A September 2004 VA treatment record reflects that the Veteran's burning sensation of the feet was diagnosed as neuropathic pain.  

A January 2007 VA treatment record reflects a diagnosis of foot pain due to plantar fasciitis.  VA treatment records also reflect diagnoses of hallux valgus of the left foot, bilateral hammertoe deformities, a calcaneal spur on the right foot, and pes planus or flat feet.  See., e.g., July 2003 VA treatment record; February 2007 VA treatment record.  

The December 2007 VA examination report reflects that an examination of the bilateral lower extremities revealed normal dorsalis pedis and popliteal pulses bilaterally.  Monofilament sensation was intact in all tested dermatomes.  There was no evidence of diabetic foot ulcers.  It was noted that the Veteran did have minimal tenderness to deep palpation along the plantar fascia bilaterally.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  The examiner found that this disability was less likely than not secondary to the Veteran's diabetes.  The examiner explained in support of his conclusion that the Veteran's diabetes was diagnosed at the same time as he reported the onset of the burning sensation in the feet.  Moreover, the Veteran's diabetes was under excellent control and did not require treatment with medications.  The examiner also diagnosed the Veteran with plantar fasciitis, which was found to be unrelated to diabetes.

At the April 2009 VA examination, the Veteran described his peripheral neuropathy as a burning sensation in the tops of the feet which occurred approximately three times a week and lasted for a half-hour to an hour.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's peripheral neuropathy of the bilateral feet was less likely than not secondary to diabetes.  The examiner explained that the Veteran's diabetes was well controlled as indicated by fasting glucose levels all being less than 100 and the fact that it did not need to be treated with medication.  The examiner noted that typically nerve damage is associated with chronic prolonged elevations in glucose levels after several years of having diabetes, which was not the present case.  Thus, given the fact that the Veteran's diabetes was diagnosed around the same time as the Veteran's burning sensation of the feet, it was not likely that the diabetes would have caused peripheral neuropathy.  The examiner further noted in support of his opinion that there was no other evidence of organ damage such as retinopathy or nephropathy.  

In carefully reviewing the record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's peripheral neuropathy and his diabetes.  In this regard, two VA examiners found that it was unlikely that the Veteran's diabetes had caused or aggravated peripheral neuropathy given the fact that both disabilities were diagnosed around the same time.  Indeed, the Board notes that according to the September 2003 VA treatment record, the Veteran's burning sensation of the feet had its onset in March 2003, prior to the diagnosis of diabetes in September 2003.  Moreover, both examiners found that the fact that the Veteran's diabetes was well-controlled also made it unlikely that diabetes caused or aggravated peripheral neuropathy.  As explained in the April 2009 VA examination report, nerve damage secondary to diabetes is usually associated with a longer history of diabetes with prolonged elevated glucose levels.  

The Board has considered the September 2003 VA treatment record reflecting that the Veteran's burning sensation of the feet "may be related" to his new diagnosis of diabetes.  However, this finding carries little evidentiary weight as it is speculative in nature and not supported by a rationale.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore neither a medical opinion is not entitled to any weight if it contains only data and conclusions).  Thus, the Board gives more weight to the findings in the VA examination reports, which are based on a thorough review of the Veteran's medical history as well as examination of the Veteran, and are supported by complete rationales grounded in medical principles and the evidence of record.  Moreover, the September 2003 VA treatment record was authored by a nurse practitioner whereas the VA examination reports were based on examinations by doctors.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

As there is no other competent evidence of record supporting a relationship between the Veteran's peripheral neuropathy of the bilateral feet and his service-connected diabetes, the Board finds that service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board has also considered whether service connection can otherwise be established for peripheral neuropathy of the feet.  In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service treatment records do not reflect a burning or tingling sensation of the feet or a diagnosis of peripheral neuropathy.  An April 1969 separation examination report is negative for neurological problems or problems with burning or tingling of the feet.  As discussed above, the Veteran's symptoms did not manifest until March 2003.  Thus, because there is no evidence of peripheral neuropathy in service or until 2003, over 30 years since the Veteran separated from active service, the Board finds that the preponderance of the evidence is against a direct relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed between military service and the onset of the disability at issue).  In this regard, there is no competent evidence of a chronic disability in service or a continuity of symptoms after service, or of any disease, injury, or event in service which may be related to the Veteran's current disability.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.  Therefore, service connection is not warranted on a direct basis.  See id.  Because the Veteran's disability did not manifest within one year of separation, service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.309.  See 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board notes that VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran had service in Vietnam, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure include acute and subacute peripheral neuropathy.  See id.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

Here, the Veteran's peripheral neuropathy did not manifest until 2003 and continues to be present more than two years later.  Thus, it did not manifest within months of the Veteran's exposure, which would have occurred during the Veteran's service in Vietnam, and has not resolved within two years of the date of onset.  Accordingly, service connection for acute and subacute peripheral neuropathy on a presumptive basis due to Agent Orange exposure is not warranted.  See id.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the bilateral feet must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus, type II, is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


